NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



HEAVENLY AIR CONDITIONING &                   )
HEATING, INC., a Florida corporation,         )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-3517
                                              )
TRENAM, KEMKER, SCHARF,                       )
BARKIN, FRYE, O'NEILL & MULLIS,               )
PROFESSIONAL ASSOCIATION, a                   )
Florida professional association,             )
                                              )
              Appellee.                       )
                                              )

Opinion filed June 5, 2019.

Appeal from the Circuit Court for Pasco
County; Kimberly Sharpe Byrd, Judge.

Paul L. Kutcher of Paul L. Kutcher, P.A.,
Brandon, for Appellant.

Marie Tomassi and Stanley H. Eleff of
Trenam, Kemker, Scharf, Barkin, Frye,
O'Neill & Mullis, P.A., St. Petersburg, for
Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, MORRIS, and BLACK, JJ., Concur.